Bk 1435377 FPs2e5 =i4<
OL--S-2017 & OPeBVvia

PREPARED BY AND RETURN TO:

M, E. Wileman

2860 Exchange Blvd. # 100 ;

Southiake, TX 76092 ' Assignment of Mortgage Send Any Noticcs To Assignee.
For Valuable Consideration, the undersigned, BENEFICIAL MAINE INC., A DELAWARE CORPORATION 636 Grand
Regency Blvd, Brandon, FL 33510 (Assignor) by these presculs does assign and set over, without recourse, to U.S. BANK
TRUST, N.A., AS TRUSTEE FOR LSF9 MASTER PARTICIPATION TRUST 13801 Wireless Way, Oklahoma City, OK
73134 (Assignee) the described mortgage with all interest, all liens, any rights due or to become due thereon, executed by
WILLIAM A. PREBLE AND VALERIE A. PREBLE, HUSBAND AND WIFE AS J/T to BENEFICLAL MAINE INC., A
DELAWARE CORPORATION. Said mortgage Dated: 8/18/2005 is recorded in the State of ME, County of Penobscot on
8/22/2005, Instrument # 31346 Book 10046 Page 250 AMOUNT: $ 138,314.93 | Property Address: 381 W CORINTH RD,

— MCAT
PREBLE CNR

IN WITNESS WHEREOF, the undersigned corporation/trust has caused this instrument to be executed as a sealed instrument by
its proper officer, Executed on: December 8, 2016
BENEFICIAL MAINE INC., A DELAWARE CORPORATION By Caliher Home Loans, Inc. Its Attomey in Pact

Connie M. Riggsby, Vice President

 

   

Witmess: J. Pinson

State of Texas, County of Tarrunt

On 12/08/2016, before me, the undersigned, Connie M. Riggsby, wha acknowledged that he/she is Vice President off By Caliber
Home Loans, Inc. Its Attomey in Fact for BENEFICLAL MAINE INC., A DELAWARE CORPORATION and that he/she
executed the foregoing instrument und that such execulion was done as the free act and deed of BENEFICLAL MAINE INC,, A
DELAWARE CORPORATION .

oe a, ° wee as - sae ty JANELL JUNKIN
Wee , 2 /b—% Notary Public, State of Texas
— Pigs My Commission &xpiws

Augusi 19, 2019

 
  

 

sion cxpires: August 19, 2019

Susan F, Bulay, Register
- peHobscot'Courity, Maine °F Te

 

ME Penobscot . CALIBER/DECBLITZ/SFR
EXHIBIT
